DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 07/12/2022 have been fully considered, therefore, see the office action below. 
The examiner will respond to all other remarks that do not concern any prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Claim Rejections - 35 USC § 112
Regarding claim[s] 1 – 20 under the rejection for indefiniteness, applicant’s claim amendment of “status of the Wi-Fi client device,” has been considered, therefore, the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior arts below do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Tengwall et al. [US PAT # 10356591], who generally does teach securely processing emergency response. The technology includes combining video data from multiple video sources relating to an emergency response scenario. The video data is combined into a multi-video feed that utilizes a particular amount of bandwidth when delivered. From a display of a multi-video feed, a video source may be selected. A single-video feed is then delivered for the selected video source and the single video feed is utilized substantially the same bandwidth and the multi-video feed. Dynamic geofences may also be generated. The dynamic geofence is based on an object that is capable of moving. When the object moves, the dynamic geofence also moves such that the boundaries of the dynamic geofence are fixed relative to the object, even as the object moves.
Chou [US PAT # 10657788], who generally does teach portable lighting and warning device includes: a housing; a lighting generator unit; a sensor unit sensing shaking of the housing to generate a sense output; a mode selector unit generating a mode indication signal; a warning generator unit; and a controller unit. In a case where the mode indication signal indicates a lighting mode, the controller unit controls the lighting generator unit to emit light. In a case where the mode indication signal indicates a warning mode, the controller unit waits for a predetermined pause time.
Stuntebeck [US PGPUB # 2017/0126692], who generally does teach accessing, by a management agent associated with a client device, a profile associated with a requested resource, wherein the profile comprises at least one profile criterion. The method also includes evaluating the profile criterion based, at least in part, on status information associated with the client device to determine any processing restrictions associated with the requested resource. The method also includes, responsive to receiving an indication that the resource is subject to a server-device processing restriction, requesting access to the resource from a remote server and receiving an instance of a user interface for interacting with the resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434